Citation Nr: 0918052	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 until 
February 2004.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2008 and October 2008 and 
was remanded each time to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee for 
additional development.  Prior to the Remand, this matter was 
before the BVA on appeal from a March 2004 rating decision.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a right elbow disorder related to her active 
military service.  

2.  The medical evidence of record does not show that the 
Veteran has a left elbow disorder related to her active 
military service

3.  The medical evidence of record does not show that the 
Veteran's claimed headaches are related to her active 
military service


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right elbow disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The criteria for the establishment of service connection 
for a left elbow disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  The criteria for the establishment of service connection 
for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).



 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
The letter informed her that her service connection claims 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  She was also informed that VA would seek to provide 
federal records pertinent to her claims.  Finally, she was 
informed that it was her responsibility to support her claim 
with appropriate evidence, though VA would help her obtain 
records from any non-federal sources.
 
With respect to the Dingess requirements, in January 2008 the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until 
December 2008, the claims were subsequently readjudicated in 
a March 2009 Supplemental Statement of the Case.  Thus any 
timing error was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records.  The Veteran has 
submitted statements.  In addition, she was afforded VA 
medical examinations in December 2008, which provided 
specific medical opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Bilateral Elbow Claim
 
The Veteran essentially contends that she developed a 
bilateral elbow disorder in service.  

The Veteran's service treatment records show that in June 
2001, she reported that her left elbow locked and caused 
pain.  On movement, a pooping noise was heard.  The 
examination was essentially unremarkable and the assessment 
was elbow pain.  In her November 2003 Report of Medical 
History she denied impaired use of the arms, but reported 
painful joints, specifically including her elbows.  However, 
her December 2003 separation examination found her upper 
extremities to be normal.  

A VA examination was performed on the Veteran in December 
2008, and included a post-examination review of the claims 
file, as indicated in the January 2009 VA examination 
addendum.  The Veteran reported that she had not been 
involved in an accident or injury involving either elbow in 
service, but did report that her elbows occasionally popped.  
She further stated that they bothered her more before she 
left the military.  The examiner found no joint symptoms, 
such as elbow deformity, instability, pain, weakness, 
locking, or inflammation.  The examiner found there to be no 
current signs or symptoms of a bilateral elbow disorder, and 
specifically found no current elbow disability caused by 
service.  

No medical evidence is of record indicating that the Veteran 
has a current, bilateral elbow disorder.  As noted above, the 
Veteran was advised of the need to submit medical evidence 
demonstrating both current disorders, as well as medical 
evidence demonstrating a nexus between the claimed current 
disorders and service by way of the VCAA letter provided to 
her, but failed to do so.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a).  

The majority of the evidence does not reflect that the 
Veteran has either sought or received treatment for an elbow 
disorder.  Furthermore, the medical evidence of record 
specifically found her to not have a current bilateral elbow 
disorder.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Although the Veteran is of the opinion that she has a 
bilateral elbow disorder related to service, as a lay person 
she is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence indicates that the Veteran does not have a 
current bilateral elbow disorder.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The claims for 
entitlement to service connection for right and left elbow 
disorders are denied.  

Headaches Claim 

The Veteran has also claimed to have headaches due to 
service.  

A December 2003 service treatment record noted that the 
Veteran complained of ongoing problems with headaches.  She 
reported in her November 2003 Report of Medical History that 
she would get frequent or severe headaches.  The examiner 
clarified that the Veteran reported having headaches after 
childbirth.  However, her pre-separation December 2003 
examination found her to be neurologically normal.   

Medical records from the Blanchfield Army Community Hospital, 
following service, generally indicated some complaints of 
headaches, but did not provide any medical opinions regarding 
the etiology of her headaches.  Following service, the 
Veteran complained of intermittent nausea and headaches 
following her use of a birth control patch.  She also 
reported that she believed that she was getting headaches due 
to her antibiotics in a September 2004 medical record.  

A VA neurological examination was provided in December 2008.  
The Veteran reported that she had intermittent headaches, but 
that she did not remember when they began.  The Veteran's 
medical history included no history of trauma or neoplasm.  
The physical examination generally found her to be normal, 
including on the motor and sensory level.  The examiner 
diagnosed her with headaches, which were of the tension type, 
but also found her to have migraines.  The examiner found the 
Veteran's headaches to have begun after service and found no 
evidence of causation from an event in service.  

No medical evidence has been provided by the Veteran to 
support her claim that her current headache disorder is 
related to her service.  As previously noted, she was advised 
of the need to submit medical evidence demonstrating both 
current disorder, as well as medical evidence demonstrating a 
nexus between the claimed current disorder and service by way 
of the VCAA letter provided to her.  She has not provided 
such evidence, though it was her responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a).  

The only other evidence provided as to the Veteran's claim is 
her belief that her headaches are due to service.  Although 
she can provide testimony as to her own experiences and 
observations, the factual question of if her headaches can be 
attributed to an in-service experience or injury is a medical 
question, requiring a medical expert.  She is not competent 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  She does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

No medical evidence is of record indicating that the 
Veteran's headaches are in any way related to her service.  
Although she did report having headaches prior to her 
discharge, the December 2003 separation examination 
specifically found her to be neurologically normal.   While 
she reported headaches shortly after her discharge from 
service, these were attributed to the use of a birth control 
patch and possibly to antibiotic use.  Significantly, the 
December 2008 VA examiner specifically found her headaches to 
not be due to service, and no other medical evidence is of 
record finding that her headaches are in any way related to 
her service.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
Gilbert, Vet.App. at 58.  The Veteran's claim for service 
connection for headaches is denied. 


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for headaches is denied.


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 




 Department of Veterans Affairs


